Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
US 20120085232 A1 to Sethna et al is considered to be the closest prior art.
Sethna discloses a process for the removal of contaminants from a natural gas stream comprising the steps: a) feeding the natural gas stream containing contaminants to a dryer; b) feeding the dry natural gas stream to a membrane module where carbon dioxide and oxygen are removed from the natural gas stream; and c) feeding natural gas stream to a multibed, multilayer vacuum swing adsorption system wherein carbon dioxide, nitrogen and oxygen are removed from the natural gas stream.
Sethna neither teaches nor suggests splitting the nitrogen rejection unit product into at least two portions, 10introducing the first portion of the further treated natural gas stream into a reformer unit as first part of feed, and introducing a second portion of the further treated natural gas stream into the dryer unit as a regeneration stream, thereby producing a regeneration waste stream, " introducing at least a portion of the regeneration waste stream into the 15reformer unit as second part of feed.
Nor would it have been obvious to modify the Sethna process to arrive at the present invention.  There is no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622